                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 1 of 31




                                        1   Joel E. Tasca, Esq.
                                            Nevada Bar No. 14124
                                        2   Stacy H. Rubin, Esq.
                                            Nevada Bar No. 9298
                                        3   BALLARD SPAHR LLP
                                            1980 Festival Plaza Drive, Suite 900
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 471-7000
                                        5   Facsimile: (702) 471-7070
                                            tasca@ballardspahr.com
                                        6   rubins@ballardspahr.com

                                        7   Attorneys for Defendant

                                        8                                UNITED STATES DISTRICT COURT

                                        9                                     DISTRICT OF NEVADA

                                       10    JESSICA DEMESA, as an individual and on Case No.: 2:18-cv-02007-JAD-CWH
                                             behalf of all others similarly situated.
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                                            Plaintiff,
                                       12                                               DEFENDANT’S AMENDED MOTION TO
        Ballard Spahr LLP




                                                    v.                                       DISMISS FIRST AMENDED
          (702) 471-7000




                                       13                                                     COMPLAINT, OR IN THE
                                             TREASURE ISLAND, LLC,                          ALTERNATIVE, FOR A STAY
                                       14
                                                            Defendant.
                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            DMWEST #38059009 v3
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 2 of 31




                                        1                                                   TABLE OF CONTENTS

                                        2                                                                                                                                          PAGE

                                        3   I.     INTRODUCTION ............................................................................................................... 1

                                        4   II.    RELEVANT FACTUAL ALLEGATIONS ........................................................................ 1

                                        5   III.   ARGUMENT IN SUPPORT OF DISMISSAL .................................................................. 3

                                        6          A.        Plaintiff’s Conclusory Allegations Regarding Use Of An ATDS Are
                                                             Insufficient To State A TCPA Claim ...................................................................... 4
                                        7
                                                   B.        Plaintiff’s TCPA Claim Fails Because The FAC Alleges Facts
                                        8                    Demonstrating That Plaintiff Provided “Prior Express Consent” ........................... 6

                                        9                    1.         The FAC Alleges That Plaintiff Knowingly Provided Her Cellular
                                                                        Phone Number To Treasure Island .............................................................. 6
                                       10
                                                             2.         The Text Message Was Not For “Advertising” Or “Telemarketing,”
                                                                        And So Prior Express Written Consent Was Not Required ........................ 7
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12                               a.         The Text Message Itself Was Not Advertising Or
        Ballard Spahr LLP




                                                                                   Telemarketing.................................................................................. 8
          (702) 471-7000




                                       13
                                                                        b.         Nor May Plaintiff Base Her Claim On The Ivy Webpage
                                       14                                          Linked In The Text Message ......................................................... 13

                                       15   IV.    ALTERNATIVE REQUEST FOR STAY ........................................................................ 14

                                       16          A.        Factual Background for Stay Request ................................................................... 14

                                       17                    1.         The FCC Is Set To Decide A TCPA Issue That Will Be Binding And
                                                                        Potentially Case-Dispositive Here............................................................. 14
                                       18
                                                                        a.         The Unsettled State Of The Law Regarding Required
                                       19                                          Functionality For An ATDS .......................................................... 14

                                       20                    2.         Resolution Of The ATDS Issue Is Potentially Case Dispositive Here
                                                                        ................................................................................................................... 16
                                       21
                                                   B.        Argument in Support of Stay ................................................................................ 16
                                       22
                                                             1.         Fairness and Efficiency Warrant a Landis Stay ........................................ 16
                                       23
                                                                        a.         Minimal, If Any, Damage Would Result From A Stay ................ 17
                                       24
                                                                        b.         Treasure Island Would Suffer Significant Hardship Without
                                       25                                          A Stay ............................................................................................ 17

                                       26                               c.         A Stay Will Simplify Issues, Proof, And Questions Of Law ........ 18

                                       27                    2.         A Stay Is Warranted Under The Primary Jurisdiction Doctrine ............... 19

                                       28                               a.         This Case Requires The Court To Decide What Constitutes
                                                                                   An ATDS....................................................................................... 20
                                                                                                       i
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 3 of 31




                                        1                             b.        The ATDS Issue Falls Squarely Within The FCC’s
                                                                                Regulatory Powers ........................................................................ 21
                                        2
                                                                      c.        The ATDS Issue Is Part Of A Comprehensive Regulatory
                                        3                                       Scheme .......................................................................................... 21

                                        4                             d.        The TCPA Requires Expertise And Uniformity In
                                                                                Administration ............................................................................... 21
                                        5
                                            V.   CONCLUSION ................................................................................................................. 22
                                        6

                                        7

                                        8

                                        9
                                       10
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12
        Ballard Spahr LLP


          (702) 471-7000




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                                          ii
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 4 of 31




                                        1                                                    TABLE OF AUTHORITIES
                                        2                                                                                                                                      PAGE(S)
                                        3   CASES
                                        4   ACA International v. Federal Communications Commission,
                                        5     885 F.3d 687 (D.C. Cir. 2018) .......................................................................................... 15, 19

                                        6   Aderhold v. car2go N.A. LLC,
                                               668 Fed. Appx. 795 (9th Cir. 2016) .......................................................................................... 7
                                        7
                                            Aderhold v. Car2go N.A., LLC,
                                        8      No. C13-489RAJ, 2014 U.S. Dist. LEXIS 26320, 2014 WL 794802 (W.D.
                                               Wash. Feb. 27, 2014) ................................................................................................................ 9
                                        9
                                       10   An Phan v. Agoda Co. Pte. Ltd.,
                                               Case No. 16-cv-07243-BLF, 2018 U.S. Dist. LEXIS 210648 (N.D. Cal. Dec.
                                               13, 2018).............................................................................................................................. 7, 10
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   Armstrong v. Investor’s Bus. Daily, Inc.,
        Ballard Spahr LLP




                                               Case No. CV 18-2134-MWF, 2018 U.S. Dist. LEXIS 216246 (C.D. Cal. Dec.
          (702) 471-7000




                                       13      21, 2018).................................................................................................................................... 5
                                       14   Ashcroft v. Iqbal,
                                       15      556 U.S. 662 (2009) .......................................................................................................... 3, 4, 5

                                       16   Astiana v. Hain Celestial Grp., Inc.,
                                                783 F.3d 753 (9th Cir. 2015) ................................................................................................... 20
                                       17
                                            Baird v. Sabre Inc.,
                                       18      995 F. Supp. 2d 1100 (C.D. Cal. 2014) ................................................................................... 19
                                       19   Bell Atl. Corp. v. Twombly,
                                                550 U.S. 544 (2007) .................................................................................................................. 4
                                       20

                                       21   Bodie v. Lyft,
                                               Case No. 3:16-cv-02558-L-NLS, 2019 U.S. Dist. LEXIS 9800 (S.D. Cal. Jan.
                                       22      15, 2019).................................................................................................................................... 5

                                       23   Booth v. Appstack, Inc.,
                                               Case No. C13-1533JLR, 2016 U.S. Dist. LEXIS 83996, 2016 WL 3620798
                                       24      (W.D. Wa. Jun. 28, 2016) ....................................................................................................... 19
                                       25
                                            Broking v. Green Brook Buick GMG Suzuki,
                                       26      Case No. 15-1847 (BRM), 2017 WL 3610490 (D. N.J. Aug. 22, 2017) ................................ 12

                                       27   Brown v. Elec. Arts, Inc.,
                                               724 F.3d 1235 (9th Cir. 2013) ................................................................................................... 4
                                       28

                                                                                                                   iii
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 5 of 31




                                        1   Charvat v. EchoStar Satellite, LLC,
                                               630 F.3d 459 (6th Cir. 2010) ............................................................................................. 20, 21
                                        2
                                            Chesbro v. Best Buy Stores, L.P.,
                                        3      705 F.3d 913 (9th Cir. 2012) ............................................................................................... 7, 13
                                        4
                                            Clark v. Time Warner Cable,
                                        5      523 F.3d 1110 (9th Cir. 2008) ........................................................................................... 20, 21

                                        6   Coulter v. Ascent Mortgage Resource Group LLC,
                                               No. 2:16-cv-02237-SB, 2017 U.S. Dist. LEXIS 76012, 2017 WL 2219040
                                        7      (E.D. Cal. May 18, 2017) .................................................................................................. 18, 19
                                        8   Daniel v. Five Stars Loyalty, Inc.,
                                        9      Case No. 15-cv-03546, 2015 WL 7454260 (N.D. Cal. Nov. 24, 2015) .................................. 12

                                       10   Davel Communs., Inc. v. Qwest Corp.,
                                               460 F.3d 1075 (9th Cir. 2006) ................................................................................................. 21
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                            Doerken v. USAA Savs. Bank,
                                       12      CV 16-08824-RSWL-MRW, 2017 U.S. Dist. LEXIS 63474, 2017 WL
        Ballard Spahr LLP




                                               1534186 (C.D. Cal. Apr. 26, 2017) ............................................................................. 17, 18, 19
          (702) 471-7000




                                       13
                                            Dominguez v. Yahoo, Inc.,
                                       14
                                              894 F.3d 116 (3d Cir. 2018) .................................................................................................... 15
                                       15
                                            Edelsberg v. Vroom, Inc.,
                                       16      Case No. 16-cv-62734, 2018 WL 1509135 (S.D. Fla. Mar. 27, 2018) ................................... 12

                                       17   Fober v. Mgmt. & Tech. Consultants, LLC,
                                               886 F.3d 789 (9th Cir. 2018) ..................................................................................................... 6
                                       18
                                            Gage v. Cox Commc’ns, Inc.,
                                       19      Case No.: 2:16-cv-02708-KJD-GWF, 2017 U.S. Dist. LEXIS 63816, 2017
                                       20      WL 1536220 (D. Nev. Apr. 26, 2017) .............................................................................. 18, 19

                                       21   Gensel v. Performant Techs., Inc.,
                                               No. 13-C-1196, 2015 U.S. Dist. LEXIS 9736, 2015 WL 402840 (E.D. Wis.
                                       22      Jan. 28, 2015) .......................................................................................................................... 20
                                       23   Gusman v. Comcast Corp.,
                                               Case No. 13-cv-1049-GPC(DHB), 2014 U.S. Dist. LEXIS 69918, 2014 WL
                                       24
                                               2115472 (S.D. Cal. May 21, 2014) ......................................................................................... 21
                                       25
                                            Higgenbotham v. Diversified Consultants, Inc.,
                                       26      13-2624-JTM, 2014 U.S. Dist. LEXIS 65915, 2014 WL 1930885 (D. Kan.
                                               May 14, 2014) ................................................................................................................... 20, 22
                                       27
                                            Holt v. Redbox Automated Retail, LLC,
                                       28      No. 3:11-cv-3046(DSM)(RBB), 2013 WL 12114789 (S.D. Cal. Jun. 20, 2013) ......... 9, 10, 13
                                                                                                                  iv
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 6 of 31




                                        1   Hurrle v. Real Time Resolutions, Inc.,
                                               C13-5765 BHS, 2014 U.S. Dist. LEXIS 22204, 2014 WL 670639 (W.D.
                                        2      Wash. Feb. 20, 2014) .............................................................................................................. 20
                                        3   Landis v. N. Am. Co.,
                                        4      299 U.S. 248 (1936) .......................................................................................................... 16, 17

                                        5   Lockyer v. Mirant Corp.,
                                               398 F.3d 1098 (9th Cir. 2005) ................................................................................................. 17
                                        6
                                            Mackinnon v. Hof’s Hut Restaurants, Inc.,
                                        7     No. 2:17-cv-01456-JAM-DB, 2017 U.S. Dist. LEXIS 195444 (E.D. Cal. Nov.
                                              28, 2017)............................................................................................................................ 10, 11
                                        8

                                        9   Marks v. Crunch San Diego, LLC,
                                              904 F.3d 1041 (9th Cir. 2018) ............................................................................... 15, 16, 18, 19
                                       10
                                            Mendoza v. UnitedHealth Group Inc.,
1980 Festival Plaza Drive, Suite 900




                                       11     13-1553 PJH, 2014 U.S. Dist. LEXIS 1616, 2014 WL 722031 (N.D. Cal. Jan.
  Las Vegas, Nevada 89135-2958




                                              6, 2014).................................................................................................................................... 20
                                       12
        Ballard Spahr LLP




                                            National Cable & Telecomms Ass’n v. Brand X Internet Servs.,
          (702) 471-7000




                                       13      545 U.S. 967 (2005) ................................................................................................................ 19
                                       14
                                            Pacific Bell Telephone Co. v. California Public Utilities Com’n,
                                       15      621 F.3d 836 (9th Cir. 2010) ................................................................................................... 18

                                       16   Passero v. Diversified Consultants, Inc.,
                                               13-CV-338C, 2014 U.S. Dist. LEXIS 72748, 2014 WL 2257185 (W.D.N.Y.
                                       17      May 28, 2014) ......................................................................................................................... 20
                                       18   Reynolds v. Geico Corp.,
                                               Case No. 2:16-cv-01940-SU, 2017 U.S. Dist. LEXIS 28867, 2017 WL 815238
                                       19
                                               (D. Or. Mar. 1, 2017) ........................................................................................................ 17, 18
                                       20
                                            Rotberg v. Jos. A. Bank Clothiers, Inc.,
                                       21      No. 16-CV-2962 (JPO), 2018 WL 5787480 (S.D.N.Y. Nov. 5, 2018) ................................... 14

                                       22   Washington v. Six Continents Hotels, Inc.,
                                              Case No. 2:16-cv-03719-ODW, 2017 U.S. Dist. LEXIS 3670, 2017 WL
                                       23     111913 (C.D. Cal. Jan. 9, 2017) .............................................................................................. 18
                                       24
                                            Smith v. Blue Shield of Cal. Life & Health Ins. Co.,
                                       25      228 F. Supp. 3d 1056 (C.D. Cal. 2017) ......................................................................... 9, 11, 12

                                       26   Spokeo, Inc. v. Robins,
                                               136 S. Ct. 1540 (2016) .............................................................................................................. 9
                                       27
                                            Stephens v. Comenity, LLC,
                                       28       287 F. Supp. 3d 1091 (D. Nev. 2017) ..................................................................................... 17
                                                                                                                   v
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 7 of 31




                                        1   Syntek Semiconductor Co. v. Microchip Tech. Inc.,
                                               307 F.3d 775 (9th Cir. 2002) ................................................................................................... 20
                                        2
                                            Tourgeman v. Nelson & Kinnard,
                                        3      Case No. 16-56190, 2018 WL 4009188 (9th Cir. Aug. 20, 2018) ............................................ 9
                                        4
                                            Van Patten v. Vertical Fitness Group, LLC,
                                        5      847 F.3d 1037 (9th Cir. 2017) ................................................................................................... 6

                                        6   Williams v. Nat’l Healthcare Review,
                                               No. 2:15-CV-0054-RFB-PAL, 2017 WL 4819097 (D. Nev. Oct. 25, 2017) .................... 4, 6, 7
                                        7
                                            STATUTES
                                        8
                                            28 U.S.C. § 2342 ........................................................................................................................... 18
                                        9
                                       10   47 U.S.C. § 227(a)(1) ................................................................................................................ 4, 14

                                            47 U.S.C. § 227(b)(1) .................................................................................................................... 21
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   47 U.S.C. § 227(b)(2) .................................................................................................................... 14
        Ballard Spahr LLP


          (702) 471-7000




                                       13   OTHER AUTHORITIES

                                       14   47 C.F.R. § 64.1200(f)(1) ................................................................................................................ 7
                                       15   47 C.F.R. § 64.1200(f)(1)&(12) ...................................................................................................... 8
                                       16   47 C.F.R. § 64.1200(f)(8) ................................................................................................................ 7
                                       17
                                            47 C.F.R. § 64.1200(f)(12) ........................................................................................................ 7, 12
                                       18
                                            Fed. R. Civ. P. 12(b)(6) ............................................................................................................... 1, 3
                                       19
                                            In re Rules and Regulations Implementing the Telephone Consumer Protection
                                       20       Act of 1991,
                                                7 FCC Rcd. 8752 (1992) ........................................................................................................... 6
                                       21
                                            In re Rules and Regulations Implementing the Telephone Consumer Protection
                                       22       Act of 1991,
                                       23       21 FCC Rcd. 3787 (rel. Apr. 6, 2006) ................................................................................... 7, 8

                                       24   In the Matter of Rules and Regulations Implementing the Tel. Consumer
                                                Protection Act of 1991,
                                       25       18 FCC Rcd. 14014 (2003) ..................................................................................................... 14
                                       26   In the Matter of Rules and Regulations Implementing the Tel. Consumer
                                                Protection Act of 1991,
                                       27
                                                23 FCC Rcd. 559 (2008) ......................................................................................................... 14
                                       28

                                                                                                                  vi
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 8 of 31




                                        1   In the Matter of Rules and Regulations Implementing the Tel. Consumer
                                                Protection Act of 1991,
                                        2       30 FCC Rcd. 7961 (2015) ................................................................................................. 14, 16
                                        3

                                        4

                                        5

                                        6

                                        7

                                        8

                                        9
                                       10
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12
        Ballard Spahr LLP


          (702) 471-7000




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                                            vii
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 9 of 31




                                        1          Pursuant to the Court’s Order re: Motion to Dismiss,1 Defendant Treasure Island, LLC

                                        2   (“Treasure Island”), by its undersigned counsel, hereby files this Amended Motion to Dismiss the

                                        3   First Amended Complaint (“FAC”) filed by Jessica DeMesa (“Plaintiff”), for failure to state a

                                        4   claim upon which relief can be granted. In the alternative, Treasure Island moves to stay this case

                                        5   pending an anticipated ruling by the Federal Communications Commission (“FCC”) regarding the

                                        6   Telephone Consumer Protection Act’s (“TCPA”) definition of “Automatic Telephone Dialing

                                        7   System” (“ATDS”) on which Plaintiff’s claim turns.

                                        8   I.     INTRODUCTION

                                        9          Plaintiff brings this suit on behalf of a putative nationwide class alleging that Treasure

                                       10   Island violated the TCPA by sending her an introductory text message through a “virtual

                                            concierge” system called Ivy while Plaintiff was a guest at Treasure Island. Plaintiff’s TCPA
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   claim fails on its face for the following separate and independent reasons:
        Ballard Spahr LLP


          (702) 471-7000




                                       13                 First, the FAC lacks any supporting factual allegations that the text message she
                                                           received was sent via an ATDS, which is an essential requirement for a TCPA
                                       14                  claim.
                                       15                 Second, the FAC expressly alleges that Plaintiff provided her phone number to
                                                           Treasure Island, which constitutes “prior express consent” to the text message she
                                       16                  received – a complete defense to her TCPA claim. Plaintiff tries to avoid this result
                                                           by alleging that Treasure Island sent the text message for the purpose of
                                       17                  “advertising” or “telemarketing,” which requires a higher level of consent than
                                                           purely informational messages. That allegation, however, fails because the text
                                       18                  message, as a matter of law, was not advertising or telemarketing.

                                       19          If the Court decides not to dismiss this case, Treasure Island requests in the alternative that

                                       20   the Court stay the case. Under the Court’s inherent power to control its own docket, a stay is

                                       21   warranted based on the FCC’s anticipated resolution of whether the TCPA even covers the type of

                                       22   equipment that Treasure Island allegedly used to place the calls at issue here. The anticipated FCC

                                       23   ruling further warrants a stay pursuant to the “primary jurisdiction” doctrine.

                                       24   II.    RELEVANT FACTUAL ALLEGATIONS2
                                       25          Treasure Island owns and operates the Treasure Island Hotel and Casino in Las Vegas,
                                       26

                                       27   1
                                              ECF No. 53.
                                            2
                                       28    Because this is a Rule 12(b)(6) motion, Treasure Island will assume the truth of the FAC’s factual
                                            allegations, but it does so for purposes of this motion only.
                                                                                              1
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 10 of 31




                                        1   Nevada.3 In or about 2016, Treasure Island began working with a California-based company

                                        2   called GoMoment to roll out a guest-engagement platform known as the Ivy virtual concierge.4

                                        3   Similar to Siri, Alexa or Google Assistant, Ivy is a form of artificial intelligence that is used to

                                        4   power a messaging system designed to interact with hotel guests.5

                                        5           In April 2018, Plaintiff stayed as a hotel guest at Treasure Island.6 Prior to check-in,

                                        6   Plaintiff provided her cellular-telephone number during the online reservation process through

                                        7   Treasure Island’s website.7 Plaintiff alleges that her cellular number was entered into the Ivy

                                        8   platform or into a database that the Ivy platform was capable of accessing.8

                                        9           Approximately one hour after Plaintiff checked in at Treasure Island, she received a text

                                       10   message from the Ivy system.9 The entirety of the text message stated as follows:
1980 Festival Plaza Drive, Suite 900




                                       11                    Hi! I’m Ivy, your personal TEXT Help at Treasure Island. Txt me
  Las Vegas, Nevada 89135-2958




                                                             for things to do or reply BUFFET23 or LUCKY anytime. On a scale
                                       12                    of 1-5 (5=best), how is your check in and room experience?
        Ballard Spahr LLP




                                                             Terms:10
          (702) 471-7000




                                       13

                                       14           A link to a webpage followed the word “Terms” in the text message. Plaintiff does not

                                       15   allege that she actually clicked on the link, but the Complaint alleges that doing so opens a webpage

                                       16   that states the following:

                                       17                                     Ivy will help you during your stay!

                                       18                    Want to make a request? Close this page, go back to the text
                                                             message you received, and just reply. You can ask for towels, get
                                       19                    the wifi passcode, or even ask for local recommendations. If Ivy
                                                             doesn’t know the answer, she will connect you with the front desk.
                                       20                    Ivy is available anywhere, anytime during your stay! So please use
                                                             her!
                                       21                    Want to Opt-Out? If you do not want to text with Ivy, go back to
                                                             the text message you received and reply STOP.
                                       22
                                                             How Does Ivy Work? Ivy works simply by text message. To get
                                       23                    started, close this page and reply to the text message you received.
                                                             What Can Ivy Help Me With? You can ask for towels, get the
                                       24                    wifi passcode, or even ask for local recommendations. If Ivy doesn’t
                                       25   3
                                              FAC (ECF     No. 30), at ¶ 9.
                                            4
                                              Id., ¶ 10.
                                       26   5
                                              Id.
                                            6
                                              Id., ¶ 16.
                                       27   7
                                              Id.
                                            8
                                              Id., ¶ 23.
                                       28   9
                                              Id., ¶ 16.
                                            10
                                              Id.
                                                                                              2
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 11 of 31




                                        1                   know the answer, she will connect you with hotel staff. It’s simple.
                                                            Go back to the text message you received and reply now to make
                                        2                   your first request.
                                                            Why Ivy? Created by busy travelers, Ivy exists to serve your needs
                                        3                   while you’re on the go. Hotel staff can’t always attend to your every
                                                            need right away, so Ivy was created to be your virtual assistant
                                        4                   during your stay. We hope you enjoy Ivy and your travels! Ivy was
                                                            developed by Go Moment, and is available to hotels worldwide.
                                        5                   Sales & media inquiries can be directed to the Contact Us link
                                                            below.
                                        6
                                                            Issues or Opting Out: Reply “STOP” or “UNSUBSCRIBE” at any
                                        7                   time to permanently opt out of Ivy service. Ivy strives to be helpful
                                                            in all her interactions, and takes abuse seriously. If Ivy was anything
                                        8                   but helpful to you, please let us know using the Contact Us link
                                                            below.11
                                        9
                                       10            Plaintiff alleges that the text message she received was “sent for the purpose of both

                                            advertising the availability of the Ivy product, on the one hand, and encouraging the patronage of
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   hotel-related products and services, on the other hand.”12 The only specific aspect of the text
        Ballard Spahr LLP


          (702) 471-7000




                                       13   message that Plaintiff identifies as having been sent for that purpose is the phrase, “Txt me for

                                       14   things to do or reply ‘BUFFET23’ or ‘LUCKY’” anytime.13 Specifically, she alleges: “On

                                       15   information and belief, these terms were chosen because TI has a buffet and casino, and the

                                       16   references promote and bring awareness to those for-profit products and services. On information

                                       17   and belief, when guests text Ivy for things to do or reply “‘BUFFET23’” or “‘LUCKY.’”14

                                       18            Based on these allegations, Plaintiff asserts a single cause of action alleging negligent and

                                       19   willful violations of the TCPA. She purports to bring her claim on behalf of a putative class of

                                       20   “[a]ll persons who, during the four years prior to the filing of the Complaint in this action through

                                       21   the date of class certification, received one or more text messages from the Ivy concierge sent by

                                       22   TI.”15

                                       23   III.     ARGUMENT IN SUPPORT OF DISMISSAL

                                       24            To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

                                       25

                                       26
                                            11
                                               Id., ¶ 18.
                                            12
                                       27      Id., ¶ 19.
                                            13
                                               Id., ¶ 17.
                                            14
                                       28      Id.
                                            15
                                               Id., ¶ 25.
                                                                                              3
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 12 of 31




                                        1   must “contain [ ] enough facts to state a claim to relief that is plausible on its face.”16 District

                                        2   courts must apply a two-step approach when considering motions to dismiss.17 First, the court

                                        3   must accept as true all well-pleaded factual allegations and draw all reasonable inferences from

                                        4   the complaint in the plaintiff’s favor.18 Legal conclusions, however, are not entitled to the same

                                        5   assumption of truth even if cast in the form of factual allegations.19 Mere recitals of the elements

                                        6   of a cause of action, supported only by conclusory statements, do not suffice.20 Second, the court

                                        7   must consider whether the factual allegations in the complaint allege a plausible claim for relief.21

                                        8   A claim is facially plausible when the complaint alleges facts that allow the court to draw a

                                        9   reasonable inference that the defendant is liable for the alleged misconduct.22 Where the complaint

                                       10   does not permit the court to infer more than the mere possibility of misconduct, the complaint has

                                            “alleged – but it has not shown – that the pleader is entitled to relief.”23 When the claims have not
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   crossed the line from conceivable to plausible, the complaint must be dismissed.24 “Determining
        Ballard Spahr LLP


          (702) 471-7000




                                       13   whether a complaint states a plausible claim for relief will . . . be a context-specific task that

                                       14   requires the [district] court to draw on its judicial experience and common sense.”25

                                       15          A.      Plaintiff’s Conclusory Allegations Regarding Use Of An ATDS Are
                                                           Insufficient To State A TCPA Claim
                                       16

                                       17          The TCPA claim fails because Plaintiff has not adequately alleged that she was texted using

                                       18   an ATDS. The three elements of a TCPA claim are: (1) the defendant called a cellular telephone

                                       19   number; (2) using an automatic telephone dialing system [i.e., an ATDS]; (3) without the

                                       20   recipient's prior express consent.”26 The TCPA defines an ATDS as “equipment which has the

                                       21   capacity − (A) to store or produce telephone numbers to be called, using a random or sequential

                                       22

                                       23   16
                                              Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009) (internal quotation marks and citation omitted).
                                            17
                                              Id. at 679.
                                       24   18
                                              Id.; Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1247-48 (9th Cir. 2013).
                                            19
                                              Iqbal, 556 U.S. at 679; Brown, 724 F.3d at 1248.
                                       25   20
                                              Iqbal, 556 U.S. at 678.
                                            21
                                              Id. at 679.
                                       26   22
                                              Id. at 663.
                                            23
                                              Id. at 679 (internal quotation marks and citation omitted).
                                       27   24
                                              Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                            25
                                              Iqbal, 556 U.S. at 679.
                                       28   26
                                              Williams v. Nat’l Healthcare Review, No. 2:15-CV-0054-RFB-PAL, 2017 WL 4819097, at *4
                                            (D. Nev. Oct. 25, 2017) (citing 47 U.S.C. § 227(b)(1)(A)(iii)).
                                                                                             4
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 13 of 31




                                        1   number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). “[F]actual allegations

                                        2   beyond mere statutory language are required which may lead to the inference that an ATDS was

                                        3   used.”27

                                        4           Here, the entirety of the ATDS allegations in the FAC are that “Plaintiff is informed and

                                        5   believes, and based thereon alleges, that her cellular telephone number . . . was entered into the

                                        6   Ivy platform or into a database that the Ivy platform is capable of accessing to mass-dial and/or

                                        7   automatically dial numbers[.]”28

                                        8           Merely invoking the words “mass-dial” and “automatic[]” – as Plaintiff has here – is

                                        9   inadequate. These words amount to nothing more than conclusory legal assertions, devoid of the

                                       10   necessary factual allegations that an ATDS was used. Courts have repeatedly dismissed TCPA

                                            claims in cases involving similar conclusory ATDS allegations.29 The same result should obtain
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   here.
        Ballard Spahr LLP


          (702) 471-7000




                                       13
                                            27
                                       14      Bodie v. Lyft, Case No. 3:16-cv-02558-L-NLS, 2019 U.S. Dist. LEXIS 9800, **4-5 (S.D. Cal.
                                            Jan. 15, 2019).
                                       15   28
                                               FAC, at ¶ 23.
                                            29
                                               Bodie, 2019 U.S. Dist. LEXIS 9800, at *5 (“The FAC merely parrots statutory definition of an
                                       16   ATDS alleging, ‘the SMS text messages were sent using equipment that had the capacity to store
                                            or produce telephone numbers to be called using a random or sequential number generator, and to
                                       17   dial such numbers.’ . . . The FAC also alleges that, ‘the SMS text messages were sent using
                                            equipment that can send a text message to cellular telephone numbers stored as a list or database
                                       18   without human intervention. . .[and] has the capacity to automatically send text messages to
                                            telephone numbers generated randomly or sequentially.’ . . . . This falls short of what is required
                                       19   for plausibility. Iqbal, 556 U.S. at 678. Despite alleging that the telephone number that sent the
                                            challenged SMS messages belonged to Lyft or its agent, the FAC is devoid of any facts that could
                                       20   support a reasonable inference that Lyft used an ATDS to send the subject text messages.”).
                                            Armstrong v. Investor’s Bus. Daily, Inc., Case No. CV 18-2134-MWF (JPRx), 2018 U.S. Dist.
                                       21   LEXIS 216246, *12-13 (C.D. Cal. Dec. 21, 2018) (holding that ATDS allegations were insufficient
                                            as mere recitation of statute when they alleged: “‘In sending the text messages at issue in this
                                       22   Complaint, Defendants utilized an automatic telephone dialing system (“ATDS”). Specifically,
                                            the hardware and software used by Defendants (or their agents) has the capacity to store, produce,
                                       23   and dial random or sequential numbers, and/or receive and store lists of telephone numbers, and
                                            to dial such numbers, en masse, in an automated fashion without human intervention. Defendants
                                       24   ATDS includes features substantially similar to a predictive dialer, inasmuch as it is capable of
                                            sending numerous text messages simultaneously (all without human intervention). . . . Defendants
                                       25   sent the autodialed text messages using equipment that had the capacity to store or produce
                                            telephone numbers using a random or sequential number generator, to receive and store lists of
                                       26   phone numbers, and to dial such numbers, en masse, without human intervention. The telephone
                                            dialing equipment utilized by Defendants, also known as a predictive dialer, dialed numbers from
                                       27   a list, or dialed numbers from a database of telephone numbers, in an automatic and systematic
                                            manner. Defendants’ autodialer disseminated information en masse to Plaintiff and other
                                       28   consumers.’”) (citing plaintiff’s complaint).

                                                                                            5
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 14 of 31




                                        1          B.       Plaintiff’s TCPA Claim Fails Because The FAC Alleges Facts Demonstrating
                                                            That Plaintiff Provided “Prior Express Consent”
                                        2

                                        3          Plaintiff’s own allegations demonstrate that she provided Treasure Island “prior express

                                        4   consent,” and her TCPA claim therefore fails as a matter of law.

                                        5                   1.     The FAC Alleges That Plaintiff Knowingly Provided Her Cellular
                                                                   Phone Number To Treasure Island
                                        6

                                        7          The Ninth Circuit has held that, under the TCPA, a consumer provides “prior express

                                        8   consent” to be contacted “for transaction-related communications when the consumer provides

                                        9   his or her phone number to the caller. . . .”30

                                       10          Here, the FAC expressly alleges that Plaintiff provided her phone number to Treasure

                                            Island when she made her reservation:
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12                   On or about April 27, 2018, Plaintiff checked into the Treasure
        Ballard Spahr LLP




                                                            Island Hotel and Casino. Prior to check-in, during the online
          (702) 471-7000




                                       13                   reservation process through [Treasure Island’s] website, Plaintiff
                                                            was asked for, and provided, her cellular-telephone number. . . .31
                                       14

                                       15   Plaintiff does not allege that she ever instructed Treasure Island not to contact her on her cell

                                       16   phone number.

                                       17          Moreover, there can be no serious question that the text message at issue related to the

                                       18   transaction for which Plaintiff provided her number. As set forth above, the content of the text

                                       19   message related to the very same hotel stay for which Plaintiff provided her number at the time of

                                       20   reservation.32 Because the Complaint alleges that Plaintiff provided prior express consent to

                                       21   30
                                               Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1046 (9th Cir. 2017) (emphasis
                                            added). Accord Fober v. Mgmt. & Tech. Consultants, LLC, 886 F.3d 789, 792 (9th Cir. 2018)
                                       22   (“The FCC has long interpreted the TCPA to embody the principle that ‘persons who knowingly
                                            release their phone numbers have in effect given their invitation or permission to be called at the
                                       23   number which they have given, absent instructions to the contrary.’ In re Rules and Regulations
                                            Implementing the Telephone Consumer Protection Act of 1991, 7 FCC Rcd. 8752, 8769 (1992).
                                       24   That is, in the FCC’s view, the very act of turning over one’s phone number demonstrates a
                                            willingness to be called about certain things, barring instructions to the contrary. Id.”).
                                       25   31
                                               FAC, at ¶ 16 (emphasis added).
                                            32
                                               Cf. Van Patten, 847 F.3d at 1046 (holding that scope of consent provided by consumer at time
                                       26   of application for gym membership agreement included “the text message’s invitation to ‘come
                                            back’ and reactivate his gym membership” following consumer’s cancelation of membership,
                                       27   reasoning: “The text messages at issue here were part of a campaign to get former and inactive
                                            gym members to return, and thus related to the reason Van Patten gave his number in the first
                                       28   place, to apply for a gym membership.”); Williams, 2017 WL 4819097, at *8 (“It is undisputed
                                            that when Plaintiff arrived at the Hospital, she put her personal information into the Hospital kiosk,
                                                                                               6
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 15 of 31




                                        1   receive the text at issue, Plaintiff’s TCPA claim fails as a matter of law.

                                        2                   2.      The Text Message Was Not For “Advertising” Or “Telemarketing,”
                                                                    And So Prior Express Written Consent Was Not Required
                                        3

                                        4           Plaintiff will argue that a heightened level of consent – “prior express written consent” –

                                        5   was required here because the text message at issue allegedly was for the purpose of telemarketing

                                        6   or advertising. Plaintiff is relying on the TCPA’s distinction between purely informational calls

                                        7   or texts (which require only “prior express consent”), and telemarketing and advertising calls or

                                        8   text (which require “prior express written consent”).33 Plaintiff is wrong.

                                        9           The applicable TCPA regulations define “advertisement” as “any material advertising the

                                       10   commercial availability or quality of any property, goods, or services.”34 The regulations define

                                            “telemarketing” as “the initiation of a telephone call or message for the purpose of encouraging
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   the purchase or rental of, or investment in, property, goods, or services, which is transmitted to
        Ballard Spahr LLP


          (702) 471-7000




                                       13   any person.”35 In Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012), the Ninth

                                       14   Circuit stated that courts should evaluate the content of purported telemarketing “with a measure

                                       15   of common sense.” Although explicit mention of a good, product, or service is not required in the

                                       16   communication, “the implication” of telemarketing must be “clear from the context.”                   Id.

                                       17   Messages “whose purpose is to facilitate, complete, or confirm a commercial transaction that the

                                       18   recipient has previously agreed to enter into with the sender are not advertisements.”36

                                       19   including her . . . phone number. . . . [T]he Court finds that Plaintiff consented to calls regarding
                                            core treatment issues, as well as to payment for her treatment, and payment for follow-up or future
                                       20   treatment.”).
                                            33
                                               See Williams, 2017 WL 4819097, at *4 (citing 47 C.F.R. § 64.1200(a)(2) (emphasis added). The
                                       21   applicable regulation defines “prior express written consent” as “an agreement, in writing, bearing
                                            the signature of the person called that clearly authorizes the seller to deliver or cause to be delivered
                                       22   to the person called advertisements or telemarketing messages using an automatic telephone
                                            dialing system or an artificial or prerecorded voice, and the telephone number to which the
                                       23   signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.
                                            § 64.1200(f)(8). In addition, “[t]he written agreement shall include a clear and conspicuous
                                       24   disclosure informing the person signing that: (A) By executing the agreement, such person
                                            authorizes the seller to deliver or cause to be delivered to the signatory telemarketing calls using
                                       25   an automatic telephone dialing system or an artificial or prerecorded voice; and (B) The person is
                                            not required to sign the agreement (directly or indirectly), or agree to enter into such an agreement
                                       26   as a condition of purchasing any property, goods, or services.” Id.
                                            34
                                               47 C.F.R. § 64.1200(f)(1) (emphasis added).
                                       27   35
                                               47 C.F.R. § 64.1200(f)(12) (emphasis added).
                                            36
                                               Aderhold v. car2go N.A. LLC, 668 Fed. Appx. 795, 796 (9th Cir. 2016) (quoting In re Rules and
                                       28   Regulations Implementing the Telephone Consumer Protection Act of 1991, 21 FCC Rcd. 3787,
                                            3812, ¶ 49 (rel. Apr. 6, 2006)). Accord An Phan v. Agoda Co. Pte. Ltd., Case No. 16-cv-07243-
                                                                                                7
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 16 of 31




                                        1          Here, Plaintiff fails to allege that the subject text message was for the purpose of advertising

                                        2   or telemarketing.

                                        3                         a.      The Text Message Itself Was Not Advertising Or Telemarketing
                                                                          The Content Of The Message Was Purely Informational, And
                                        4                                 Not Advertising Or Telemarketing
                                        5          Once again, the totality of the text message Plaintiff alleges she received was as follows:

                                        6                  Hi! I’m Ivy, your personal TEXT Help at Treasure Island. Txt me
                                                           for things to do or reply BUFFET23 or LUCKY anytime. On a scale
                                        7                  of 1-5 (5=best), how is your check in and room experience?
                                                           Terms:37
                                        8

                                        9   Thus, the text message contains a greeting from Ivy (“Hi! I’m Ivy, your personal TEXT Help at

                                       10   Treasure Island”), includes a brief description of how Ivy may be used (“Txt me for things to do

                                            or reply BUFFET23 or LUCKY anytime”), asks the guest how her experience has been so far (“On
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   a scale of 1-5 (5=best), how is your check in and room experience?”), and contains a reference to
        Ballard Spahr LLP


          (702) 471-7000




                                       13   terms followed by a link (“Terms:”).

                                       14          These statements are purely informational in nature. They do not “encourag[e] the

                                       15   purchase or rental of” Treasure Island’s products or services.38 The only portions of the message

                                       16   that Plaintiff even alleges do so are the words “BUFFET23” and “LUCKY.” Specifically, Plaintiff

                                       17   alleges that the “message expressly identifies and markets one of TI’s main food offerings with

                                       18   the ‘BUFFET23’ reference, and promotes TI’s gaming operations with the word ‘LUCKY.’”39

                                       19   “BUFFET23” and “LUCKY,” however, do not refer by name to any particular Treasure Island

                                       20   restaurant or gaming operation – Plaintiff does not allege the existence of any Treasure Island

                                       21   restaurant called “BUFFET23,” or any Treasure Island gaming operation called “LUCKY.” These

                                       22   cryptic references could have been to anything, or at least to any eating establishment or gaming

                                       23   operation in Las Vegas, Treasure Island-owned or not. Because “BUFFET23” and “LUCKY” do

                                       24   not even identify any Treasure Island product or service, a fortiori these terms were not promoting

                                       25   any such products or services.

                                       26   BLF, 2018 U.S. Dist. LEXIS 210648, at **18, 20 (N.D. Cal. Dec. 13, 2018) (text messages “sent
                                            as part of an ongoing business transaction” between plaintiff and defendant are not advertising or
                                       27   telemarketing when message is “directly germane to the transaction”).
                                            37
                                               FAC, at ¶ 16.
                                       28   38
                                               47 C.F.R. § 64.1200(f)(1)&(12).
                                            39
                                               Id., ¶ 17.
                                                                                            8
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 17 of 31




                                        1          Plaintiff, however, alleges that, if she had taken the step to reply to the text she received,

                                        2   she would have received a response from Ivy recommending Treasure Island products and/or

                                        3   services.40 Even assuming the truth of this allegation, it would fail on its face. Initially, in the

                                        4   absence of an allegation that Plaintiff actually replied to the message and received such purported

                                        5   marketing material, she lacks standing to base a claim on such material.41 Without actually

                                        6   receiving the alleged marketing material, such material could not have invaded Plaintiff’s privacy,

                                        7   exposed her to unwanted advertising or telemarketing, caused her emotional distress, caused her

                                        8   pecuniary loss, or caused her any other conceivable type of “real” injury fairly traceable to such

                                        9   material.42

                                       10          Consistent with this rule of standing, courts in TCPA cases have held that a text message

                                            must be evaluated on its face, and it does not morph into an advertising or telemarketing message
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   based on what a plaintiff would have seen had she voluntarily taken additional actions in response
        Ballard Spahr LLP


          (702) 471-7000




                                       13   to the text.43 Just as the plaintiff in Holt would have needed to click on the link in the text to the

                                       14   40
                                               Id.
                                            41
                                               Article III standing requires a concrete injury, meaning it “must be ‘de facto;’ that is, it must
                                       15   actually exist. . . . When we have used the adjective ‘concrete,’ we have meant to convey the usual
                                            meaning of the term – ‘real,’ and not ‘abstract.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
                                       16   (2016), as revised (May 24, 2016) (citation omitted). Moreover, the injury-in-fact must be “fairly
                                            traceable” to the challenged conduct of the defendant. Id. at 1547.
                                       17   42
                                               Cf. Tourgeman v. Nelson & Kinnard, Case No. 16-56190, 2018 WL 4009188, at *1 (9th Cir.
                                            Aug. 20, 2018) (holding that plaintiff lacked standing to sue for alleged Fair Debt Collection
                                       18   Practices Act violations in letters he never saw, reasoning that unseen letters could not have caused
                                            “real” injury for purposes of Spokeo standing analysis).
                                       19   43
                                               See, e.g., Holt v. Redbox Automated Retail, LLC, No. 3:11-cv-3046(DSM)(RBB), 2013 WL
                                            12114789, at *4 (S.D. Cal. Jun. 20, 2013) (“Plaintiffs argue the texts referenced a link to
                                       20   Defendant’s website and solicited Plaintiffs to visit the website. According to Plaintiffs, if the
                                            consumer clicks on the link it takes the consumer to Defendant’s website where Defendant offers
                                       21   deals, movies and games, among other things. The Court, however, declines to adopt this ‘look
                                            through’ approach to liability under the TCPA. Rather, the Court looks to the texts themselves,
                                       22   and the texts at issue in this case do not contain any marketing or promotional information for
                                            products or services. Plaintiffs’ approach goes beyond what is actually stated in Defendant’s
                                       23   confirming texts and invites liability based on what a consumer would find if he or she pursued
                                            the link.”) (emphasis added); Aderhold v. Car2go N.A., LLC, No. C13-489RAJ, 2014 U.S. Dist.
                                       24   LEXIS 26320, 2014 WL 794802, at *9 (W.D. Wash. Feb. 27, 2014) (“Attempting to connect the
                                            car2go text [Plaintiff] received to the sort of telemarketing call that is at the heart of the TCPA, he
                                       25   argues that because the text directed him to place an activation code into an email that ultimately
                                            connected to the car2go website which contains promotions for the car2go service, it was a
                                       26   telemarketing text. . . . It is manifestly insufficient that Mr. Aderhold could, after choices of his
                                            own making, divert himself from the registration process to car2go marketing.”); Smith v. Blue
                                       27   Shield of Cal. Life & Health Ins. Co., 228 F. Supp. 3d 1056, 1067 (C.D. Cal. 2017) (“The mere
                                            fact that parts of Blue Shield’s website contains the capability of allowing consumers to engage in
                                       28   commerce does not transform any message including its homepage into telemarketing or
                                            advertising.”)
                                                                                                9
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 18 of 31




                                        1   defendant’s website to be exposed to marketing material, here Plaintiff would have needed to reply

                                        2   to the Ivy welcome text before she allegedly would have seen any marketing material. Like the

                                        3   Holt court, this Court should reject a “look through” approach to TCPA liability.44

                                        4                                  (1)     The Context Of The Message Further Demonstrates It
                                                                                   Was Not For Advertisement Or Telemarketing
                                        5

                                        6          The context of the message at issue confirms that it may not be construed as an
                                        7   advertisement or telemarketing. As noted above, a text message whose purpose is to facilitate an
                                        8   ongoing transaction previously agreed to by the plaintiff does not constitute advertisement or
                                        9   telemarketing.
                                       10          Here, the text at issue was not sent out-of-the-blue from an entity that was a stranger to
1980 Festival Plaza Drive, Suite 900




                                       11   Plaintiff. Instead, Plaintiff and Treasure Island were involved in an ongoing transaction –
  Las Vegas, Nevada 89135-2958




                                       12   previously agreed to by Plaintiff – when the message was sent. Specifically, the FAC demonstrates
        Ballard Spahr LLP


          (702) 471-7000




                                       13   that Plaintiff initiated a transaction with Treasure Island when she made her online reservation.
                                       14   Plaintiff and Treasure Island were thereafter involved in an ongoing transaction for a room and
                                       15   hospitality services until the time Plaintiff completed her stay at the hotel. The welcome text
                                       16   Plaintiff received after she checked in was designed to facilitate the servicing of hospitality-related
                                       17   needs that Plaintiff might have during her stay. Because the text message was directly germane to
                                       18   the ongoing transaction between Plaintiff and Treasure Island, it was not advertising or
                                       19   telemarketing. In analogous circumstances, courts have held that similar text messages were not
                                       20   advertising or telemarketing.45
                                       21          Moreover, the inclusion of “BUFFET23” and “LUCKY” in this transactional message –
                                       22   even accepting Plaintiff’s allegation that these words invited a reply for information on Treasure
                                       23

                                       24   44
                                               Holt, 2013 WL 12114789, at *4.
                                            45
                                               An Phan, 2018 U.S. Dist. LEXIS 210648, at **18-19 (text messages from online travel booking
                                       25   company (Agoda) to customer (Phan) confirming booking and providing link to Agoda app “were
                                            sent as part of an ongoing business transaction between Agoda and Phan. Phan used Agoda’s
                                       26   services to book a travel itinerary online. Up until the time he finished his travel, he could cancel
                                            that booking or otherwise modify it through Agoda.”); Mackinnon v. Hof's Hut Restaurants, Inc.,
                                       27   No. 2:17-cv-01456-JAM-DB, 2017 U.S. Dist. LEXIS 195444, at *1 (E.D. Cal. Nov. 28, 2017)
                                            (text message sent by defendant-restaurant confirming reservation and providing a link to “View
                                       28   specials” was not advertising or telemarketing because it “only served to confirm an expected
                                            commercial transaction (eating at Defendant’s restaurant) that Plaintiff had initiated.”).
                                                                                            10
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 19 of 31




                                        1   Island products and services – does not change this result. In Mackinnon, for example, the court

                                        2   held that “the phrase ‘View specials’” in a text message from a restaurant to a restaurant patron

                                        3   after the patron made a reservation “does not somehow convert the text message into an

                                        4   advertisement. Plaintiff initiated the dining transaction by making a reservation at Defendant’s

                                        5   restaurant. . . . The link to view specials . . . would have facilitated Plaintiff’s dining transaction

                                        6   by allowing him to view specials on his cellphone before sitting down for dinner.”46 Likewise

                                        7   here, the Ivy text message’s alleged invitation for Plaintiff to view information about Treasure

                                        8   Island’s dining and gaming options did nothing more than facilitate the types of activities any guest

                                        9   at a Las Vegas Strip resort would expect to be available during his or her stay.

                                       10                                  (2)     The Allegation That Treasure Island Increases Its
                                                                                   Revenue Through Use Of The Ivy System Does Not
1980 Festival Plaza Drive, Suite 900




                                       11                                          Transform The Ivy Welcome Text Into Advertising Or
  Las Vegas, Nevada 89135-2958




                                                                                   Telemarketing
                                       12
        Ballard Spahr LLP


          (702) 471-7000




                                       13            Plaintiff is left with the amorphous allegation – untethered to any language in the text
                                       14   message – that the Ivy product is designed as a way for hotels like Treasure Island to increase
                                       15   revenue.47 Even were it true that increasing revenue was part of Treasure Island’s motivation for
                                       16   using Ivy to communicate with guests, that does not transform a purely informational text into one
                                       17   that is for the purpose of advertising or telemarketing.
                                       18            Case law makes this point clear. In Smith v. Blue Shield of California Life and Health
                                       19   Insurance Co., 228 F. Supp. 3d 1056 (C.D. Cal. 2017), health insurance provider, Blue Shield, left
                                       20   a prerecorded phone message with its customers prior to the time for renewal of coverage, advising
                                       21   the customer to review his or her current plan options, that Blue Shield had recently mailed
                                       22   information comparing the customer’s current plan to “other options from Blue Shield,” and
                                       23   referring the customer to the Blue Shield website.48 The plaintiff in Smith argued that “even if the
                                       24   text is facially informative, Blue Shield’s overarching incentive to retain customers and receive
                                       25   premium payments creates a clear implication of encouraging purchase of a good, product, or
                                       26

                                       27
                                            46
                                                 See, e.g., Mackinnon, 2017 U.S. Dist. LEXIS 195444, at *1.
                                       28   47
                                                 FAC, ¶ 13.
                                            48
                                                 Smith, 228 F. Supp. 3d 1056, 1058-59 (C.D. Cal. 2017).
                                                                                            11
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 20 of 31




                                        1   service.”49 The court rejected this argument:

                                        2                  [T]hat purpose is simply too attenuated to give rise to a clear,
                                                           unequivocal implication of advertising. . . . Were this Court to hold
                                        3                  otherwise, it would transform practically all communication from
                                                           any entity that is financially motivated and exchanges goods or
                                        4                  services for money into telemarketing or advertising, which would
                                                           contravene the delineated definitions of telemarketing and
                                        5                  advertising in 47 C.F.R. § 64.1200(f)(1),(12). . . .
                                                           If the Court accepted Plaintiff’s argument, nearly all innocuous,
                                        6                  customer-friendly and informative gestures would be needlessly
                                                           transformed into telemarketing and advertising.
                                        7
                                                           Evaluating Blue Shield’s call with a measure of common sense, the
                                        8                  Court must conclude that the call is not telemarketing or
                                                           advertisement     within    the     meaning     of  47    C.F.R.
                                        9                  § 64.1200(f)(1),(12).50
                                       10
                                                   Other courts have held similarly.51 Likewise here, even if Treasure Island’s motivation for
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                            using Ivy was in whole or in part to eventually steer guests toward Treasure Island products and
                                       12
        Ballard Spahr LLP




                                            services, that motivation is irrelevant because the content of the message itself was purely
          (702) 471-7000




                                       13
                                            informational, and contained no language that could be construed as advertising or telemarketing
                                       14
                                            such products and services.
                                       15

                                       16   49
                                               Id. at 1067.
                                            50
                                               Id. at 1067-68 (citation omitted) (footnote omitted).
                                       17   51
                                               See, e.g., Daniel v. Five Stars Loyalty, Inc., Case No. 15-cv-03546, 2015 WL 7454260, at *4
                                            (N.D. Cal. Nov. 24, 2015) (holding that text that stated “Welcome to Five Stars, the rewards
                                       18   program of Flame Broiler. Reply with your email to finish registering and get free pts” was not
                                            for advertising or telemarketing purposes, explaining: “To the extent that it could be reasonably
                                       19   inferred based on context or otherwise that the text’s purpose was also to ‘encourage future
                                            purchases at Flame Broiler,’ that purpose is simply too attenuated to make the text telemarketing
                                       20   within the meaning of 47 C.F.R. § 64.1200(f)(12). Certainly, the text was designed to allow Daniel
                                            to complete the registration process, which could result in an increase in the chances of Daniel
                                       21   making future purchases at Flame Broiler or other participants in the Five Stars program. But
                                            Daniel cites no authority indicating that this degree of connection between communication and
                                       22   purchase is sufficient to transform a text of the sort he received into a telemarketing message.”);
                                            Broking v. Green Brook Buick GMG Suzuki, Case No. 15-1847 (BRM), 2017 WL 3610490, at *5
                                       23   (D. N.J. Aug. 22, 2017) (car dealership’s pre-recorded message stating that it was “calling
                                            regarding your last service visit” was not for advertising or telemarketing, even though dealership
                                       24   testified that purpose of call campaign was “ultimately to sell more cars to former customers,”
                                            reasoning: “This purpose is too attenuated from the robocall. . . to render the robocall a
                                       25   telemarketing message. . . . Green Brook may have been motivated by a desire to cultivate
                                            goodwill with former customers through the robocall, but such a broad view of a business’s aims”
                                       26   would transform practically all communications by business into telemarketing or advertising);
                                            Edelsberg v. Vroom, Inc., Case No. 16-cv-62734, 2018 WL 1509135 (S.D. Fla. Mar. 27, 2018)
                                       27   (“communications that merely include collateral opportunities to purchase something from the
                                            caller do not constitute” telemarketing or advertising communications “where the opportunity to
                                       28   purchase something from the caller is too attenuated from the purpose of the initial
                                            communication”).
                                                                                              12
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 21 of 31




                                        1                          b.      Nor May Plaintiff Base Her Claim On The Ivy Webpage Linked
                                                                           In The Text Message
                                        2
                                                   Aside from the text message itself, Plaintiff appears to try to premise her claim on the
                                        3
                                            content of the Ivy webpage accessible via the link in the message following the word “Terms.”52
                                        4
                                            Yet, Plaintiff does not allege that she ever clicked on the text message’s link to view the Ivy
                                        5
                                            webpage. For the same reasons discussed above, Plaintiff may not premise standing on material
                                        6
                                            she does not allege she ever viewed. In addition, Plaintiff’s allegation fails because – as explained
                                        7
                                            above – courts should examine only the face of a text message when determining whether it is for
                                        8
                                            advertising or telemarketing purposes; a court should not “click through” to any website link
                                        9
                                            contained in the text message.53
                                       10
                                                   Still another defect in these allegations is that the Ivy webpage does not even contain any
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                            arguable express or implied reference to Treasure Island’s products or services. Although the
                                       12
                                            FAC alleges that the webpage “advertis[ed] the availability of the Ivy product,”54 Plaintiff cannot
        Ballard Spahr LLP


          (702) 471-7000




                                       13
                                            premise her claim on the theory that the website promoted the Ivy Product. Preliminarily, there
                                       14
                                            are only two sentences that could even arguably be construed as advertising or telemarketing on
                                       15
                                            what is otherwise a purely informational Ivy webpage.55          Those sentences state: “Ivy was
                                       16
                                            developed by Go Moment, and is available to hotels worldwide. Sales & media inquiries can be
                                       17
                                            directed to the Contact Us link below.”56 Evaluating these sentences “with a measure of common
                                       18
                                            sense” as the Ninth Circuit requires, they too cannot be construed as advertising or telemarketing
                                       19
                                            giving rise to a suit on behalf of Plaintiff.57 These sentences are plainly directed at hotel owners
                                       20
                                            and operators, and not hotel guests like Plaintiff. An individual consumer like Plaintiff obviously
                                       21
                                            has no use for a “virtual concierge” system like Ivy that is used to communicate with hotel guests.
                                       22
                                            Treasure Island is unaware of any case in which a court has held that a message encouraging a
                                       23
                                            purchase by someone other than the consumer to whom the message was directed, is advertising
                                       24
                                            52
                                       25      FAC, at ¶ 18.
                                            53
                                                See Holt v. Redbox Automated Retail, LLC, No. 3:11-vc-3046(DSM)(RBB), 2013 WL
                                       26   12114789, at *4 (S.D. Cal. Jun. 20, 2013).
                                            54
                                               FAC, at ¶ 19.
                                       27   55
                                               Treasure Island in no way concedes that these sentences do in fact constitute advertising or
                                            telemarketing.
                                       28   56
                                               FAC, at ¶ 18.
                                            57
                                               Chesbro, 705 F.3d at 918.
                                                                                         13
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 22 of 31




                                        1   or telemarketing creating a right on the part of the consumer to sue under the TCPA.58

                                        2   IV.    ALTERNATIVE REQUEST FOR STAY

                                        3          A.      Factual Background for Stay Request

                                        4          If the Court does not dismiss this case outright, the Court should stay the case. As detailed
                                        5   below, the FCC is set to rule on the proper scope of the term ATDS under the TCPA. The outcome
                                        6   could render Plaintiff’s TCPA claims meritless.
                                        7                  1.      The FCC Is Set To Decide A TCPA Issue That Will Be Binding And
                                                                   Potentially Case-Dispositive Here
                                        8

                                        9          The FCC is currently considering a TCPA issue that is potentially case-dispositive here –
                                       10   specifically, the functionality that equipment must have to fall within the definition of ATDS.
1980 Festival Plaza Drive, Suite 900




                                       11                          a.     The Unsettled State Of The Law Regarding Required
  Las Vegas, Nevada 89135-2958




                                                                          Functionality For An ATDS
                                       12
        Ballard Spahr LLP


          (702) 471-7000




                                       13          A brief background on this issue is helpful to understanding Treasure Island’s position.
                                       14   The TCPA defines an ATDS as “equipment which has the capacity . . . to store or produce
                                       15   telephone numbers to be called, using a random or sequential number generator . . . [and] to dial
                                       16   such numbers.”59 Congress specifically instructed the FCC to prescribe rules and regulations to
                                       17   implement certain aspects of the TCPA, including the ATDS definition.60 Over the years, the FCC
                                       18   issued a number of rulings that a “predictive dialer” – which is a type of equipment that dials from
                                       19   a pre-existing list of telephone numbers (as opposed to numbers randomly or sequentially
                                       20   generated by the equipment) – constitutes an ATDS.61 Earlier this year, the U.S. Court of Appeals
                                       21

                                       22   58
                                               Cf. Rotberg v. Jos. A. Bank Clothiers, Inc., No. 16-CV-2962 (JPO), 2018 WL 5787480, at *10
                                            (S.D.N.Y. Nov. 5, 2018) (text message sent to consumer of retail clothing store that contained link
                                       23   leading to sales webpage of mobile marketing company that supported clothing store, was not
                                            advertising or telemarketing that could form basis for consumer’s TCPA suit, reasoning: “it would
                                       24   be odd indeed” for mobile marketing company to employ text message “sent to an individual
                                            consumer of JAB’s retail clothing as an opportunity to advertise its mass marketing services geared
                                       25   toward ‘some of the world’s largest brands’”).
                                            59
                                               47 U.S.C. § 227(a)(1).
                                       26   60
                                               47 U.S.C. § 227(b)(2).
                                            61
                                               See In the Matter of Rules and Regulations Implementing the Tel. Consumer Protection Act of
                                       27   1991, 18 FCC Rcd. 14014, 14091-93 (2003); In the Matter of Rules and Regulations Implementing
                                            the Tel. Consumer Protection Act of 1991, 23 FCC Rcd. 559, 566 (2008); In the Matter of Rules
                                       28   and Regulations Implementing the Tel. Consumer Protection Act of 1991, 30 FCC Rcd. 7961, 7972
                                            (2015).
                                                                                             14
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 23 of 31




                                        1   for the District of Columbia Circuit – in an appeal pursuant to the Hobbs Act, which is the only

                                        2   way an FCC ruling may be challenged – vacated the portion of the 2015 FCC ruling that included

                                        3   predictive dialers within the ATDS definition.62 The D.C. Circuit, however, did not specifically

                                        4   rule on whether predictive dialers could be included within the ATDS definition, leaving the

                                        5   resolution of this issue to courts or the FCC if it chose to take up the issue again.

                                        6          Shortly after the ACA International decision, the FCC issued a Public Notice on May 14,

                                        7   2018, seeking comment on interpretation and implementation regarding the definition of an ATDS,

                                        8   including whether ATDS encompasses equipment – like many predictive dialers – that cannot

                                        9   itself generate and dial random or sequential phone numbers. The deadline to file comments

                                       10   expired on June 28, 2018.63

                                                   In the meantime, post-ACA International, courts are split as to whether the ATDS
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   definition is limited to equipment that has the capacity to randomly or sequentially generate phone
        Ballard Spahr LLP


          (702) 471-7000




                                       13   numbers. Some courts have held that it is so limited.64 Other courts, including the Ninth Circuit

                                       14   in its September 2018 decision in Marks v. Crunch San Diego, LLC, have held that the ATDS

                                       15   definition may also encompass equipment that has the capacity to automatically dial pre-existing

                                       16   numbers that were inputted into and are stored on the equipment.65

                                       17          On October 3, 2018, the FCC – in direct response to the Marks decision – requested further

                                       18   public comment on what constitutes an ATDS.66 Specifically, the FCC sought comment on the

                                       19   following issues:

                                       20                  1.      How to interpret and apply the statutory definition of an
                                       21   62
                                               See ACA International v. Federal Communications Commission, 885 F.3d 687, 695 (D.C. Cir.
                                            2018).
                                       22   63
                                               See FCC May 14, 2018 Public Notice, CG Docket Nos. 18-152 and 02-278, incorporated herein
                                            by reference and attached hereto as Exhibit 1; see also 83 Fed. Reg. 26,284 (June 6, 2018).
                                       23   64
                                               See, e.g., Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018) (affirming summary
                                            judgment for defendant on TCPA claim when there was no evidence that equipment “had present
                                       24   capacity to function as an autodialer by generating random or sequential telephone numbers and
                                            dialing those numbers. On the contrary, the record indicates that the Email SMS Service sent
                                       25   messages only to numbers that had been individually and manually inputted into its system by a
                                            user.”) (emphasis added).
                                       26   65
                                               Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018) (“[W]e conclude that
                                            the statutory definition of ATDS is not limited to devices with the capacity to call numbers
                                       27   produced by a ‘random or sequential number generator,’ but also includes devices with the
                                            capacity to dial stored numbers automatically.”) (emphasis added).
                                       28   66
                                               See FCC October 3, 2018 Public Notice, CG Docket Nos. 18-152 and 02-278, incorporated
                                            herein by reference and attached hereto as Exhibit 2.
                                                                                            15
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 24 of 31




                                        1                  ATDS, including the phrase “using a random or sequential number
                                                           generator”?
                                        2                  2.     Does any device with the capacity to dial stored numbers
                                                           automatically qualify as an automatic telephone dialing system?
                                        3
                                                           3.     What devices have the capacity to store numbers? Do
                                        4                  smartphones have such capacity?
                                                           4.     What devices that can store numbers also have the capacity
                                        5                  to automatically dial such numbers? Do smartphones have such
                                                           capacity?
                                        6
                                                           5.     How should the FCC reconcile the decisions issued in ACA
                                        7                  International and Marks?67
                                        8   The deadline to file comments expired on October 24, 2018, and thus, the FCC’s answers to these
                                        9   questions would appear to be imminent.
                                       10          The FCC is now headed by Chairman Ajit Pai, who made clear in his dissent to the 2015
1980 Festival Plaza Drive, Suite 900




                                       11   FCC ruling that inclusion in the ATDS definition of equipment that does not have the capacity to
  Las Vegas, Nevada 89135-2958




                                       12   randomly or sequentially generate numbers, “is flatly inconsistent with the TCPA.”68 As explained
        Ballard Spahr LLP


          (702) 471-7000




                                       13   further below, the FCC’s ruling – if it conflicts with Marks – will effectively overrule Marks
                                       14   pursuant to the Hobbs Act.
                                       15                  2.     Resolution Of The ATDS Issue Is Potentially Case Dispositive Here
                                       16          The ATDS functionality issue is highly relevant here because Plaintiff’s entire case rests
                                       17   on the premise that the text message she received was sent to her phone number – i.e., a
                                       18   preexisting number that was entered into the Ivy system.69 As such, her TCPA claim will fail as a
                                       19   matter of law if the FCC rejects the proposition that equipment having this type of functionality
                                       20   (i.e., merely dialing stored numbers) can be an ATDS.
                                       21          B.      Argument in Support of Stay
                                       22                  1.   Fairness and Efficiency Warrant a Landis Stay

                                       23          “[T]he power to stay proceedings is incidental to the power inherent in every court to
                                       24   control the disposition of the causes on its docket with economy of time and effort for itself, for
                                       25   counsel, and for its litigants.”70 In determining whether to exercise its discretion to stay a case
                                       26
                                            67
                                              See FCC October 3, 2018 Public Notice, attached hereto as Exhibit 2.
                                       27   68
                                              30 FCC Rcd. 7961.
                                            69
                                              FAC, at ¶ 23.
                                       28   70
                                              Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also Stephens v. Comenity, LLC, 287 F.
                                            Supp. 3d 1091, 1096 (D. Nev. 2017) (granting a Landis stay).
                                                                                          16
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 25 of 31




                                        1   pursuant to its inherent power, a district court should weigh “the competing interests which will

                                        2   be affected by the granting or refusal to grant a stay,” including “[1] possible damage which may

                                        3   result from the granting of a stay, [2] the hardship or inequity which a party may suffer in being

                                        4   required to go forward, and [3] the orderly course of justice measured in terms of the simplifying

                                        5   or complicating of issues, proof, and questions of law which could be expected to result from a

                                        6   stay.”71 Each of these interests favors a stay in this case.

                                        7                          a.      Minimal, If Any, Damage Would Result From A Stay
                                        8          The only conceivable harm that Plaintiff could experience from a stay is temporary delay

                                        9   in pursuing her claims for money damages. Delay in obtaining money damages, however, does

                                       10   not constitute sufficient prejudice for purposes of the stay analysis.72 The requested stay would

                                            last only until the FCC issues its ruling on the ATDS definition. Plaintiff would therefore suffer
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   minimal harm, if any, from a stay of this case.
        Ballard Spahr LLP


          (702) 471-7000




                                       13                          b.      Treasure Island Would Suffer Significant Hardship Without A
                                                                           Stay
                                       14
                                                   In the absence of a stay, Treasure Island would be required to spend significant time and
                                       15
                                            resources defending this putative class action lawsuit. The parties each face the prospect of costly
                                       16
                                            and time-consuming class and merits discovery, dispositive motions, motion for class certification,
                                       17
                                            and trial. Given that the FCC’s ruling could render Plaintiff’s claim meritless as a matter of law,
                                       18
                                            all of this cost and time could be wasted if the litigation proceeds now. Courts considering stays
                                       19
                                            in TCPA cases have held that unnecessary expenses by a defendant constitute sufficient hardship
                                       20
                                            to warrant a stay.73
                                       21
                                            71
                                               Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (internal quotation omitted);
                                       22   Stephens, 287 F. Supp. 3d at 1097.
                                            72
                                               See Doerken v. USAA Savs. Bank, CV 16-08824-RSWL-MRW, 2017 U.S. Dist. LEXIS 63474,
                                       23   at *4, 2017 WL 1534186 (C.D. Cal. Apr. 26, 2017) (granting stay and observing that “courts have
                                            held that there is no likelihood of damage or harm to the non-moving party merely because a stay
                                       24   could cause a delay to the plaintiff in seeking money damages”); Reynolds v. Geico Corp., Case
                                            No. 2:16-cv-01940-SU, 2017 U.S. Dist. LEXIS 28867, at *15, 2017 WL 815238 (D. Or. Mar. 1,
                                       25   2017) (same).
                                            73
                                               See, e.g., Doerken, 2017 U.S. Dist. LEXIS 63474, at *7, 2017 WL 1534186 (“[P]otential
                                       26   prejudice to Defendant is significant because denying a stay would force Defendant to conduct
                                       27   discovery and defend the TCPA claim in light of the uncertain difference between ‘potential’ and
                                            ‘theoretical’ capacity under the definition of an ATDS”); Reynolds, 2017 U.S. Dist. LEXIS 28867,
                                       28   at *12, 2017 WL 815238 (“defendant will suffer hardship if this action is not stayed. Both parties
                                            face the possibility of unnecessary discovery and trial preparation. . . .”); Washington v. Six
                                                                                              17
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 26 of 31




                                        1                          c.      A Stay Will Simplify Issues, Proof, And Questions Of Law

                                        2          A ruling by the FCC that rejects Plaintiff’s ATDS theory also would simplify the case by

                                        3   rendering her claim meritless. This point remains true despite the Ninth Circuit’s decision in

                                        4   Marks – if the FCC’s anticipated ruling conflicts with Marks, it will effectively overrule Marks

                                        5   because the FCC’s orders interpreting the TCPA are binding in courts. More specifically, judicial

                                        6   review of FCC orders is governed by section 402 of the Communications Act. Section 402(a) of

                                        7   the Communications Act, in turn, provides that a proceeding to set aside an FCC order must be

                                        8   brought under the Administrative Orders Review Act (also known as the Hobbs Act). Under the

                                        9   Hobbs Act, a petition brought in the first instance in a federal circuit court is the sole way to

                                       10   challenge an FCC order.74

                                                   The Ninth Circuit, as well as district courts therein, have interpreted this regime for review
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   of FCC orders to mean that the Hobbs Act divests federal courts – both district and appellate – of
        Ballard Spahr LLP


          (702) 471-7000




                                       13   jurisdiction in private litigation to accept any position that would conflict with an FCC ruling.75

                                       14   Continents Hotels, Inc., Case No. 2:16-cv-03719-ODW (JEMx), 2017 U.S. Dist. LEXIS 3670, at
                                            *6, 2017 WL 111913 (C.D. Cal. Jan. 9, 2017) (“[I]f the Court denies the stay and requires the
                                       15
                                            parties to go forward with this action, they will be forced to spend time and money conducting
                                       16   discovery on a critical issue of liability without knowing what law will ultimately apply at
                                            summary judgment or at trial − a fool’s errand, to say the least.”); Gage v. Cox Commc’ns, Inc.,
                                       17   Case No.: 2:16-cv-02708-KJD-GWF, 2017 U.S. Dist. LEXIS 63816, at * 4, 2017 WL 1536220
                                            (D. Nev. Apr. 26, 2017) (“both parties would be potentially harmed by unnecessary briefing and
                                       18   premature expenditures of time, attorney’s fees, and resources if Defendant’s Motion to Stay were
                                       19   not granted”); Coulter v. Ascent Mortgage Resource Group LLC, No. 2:16-cv-02237-SB, 2017
                                            U.S. Dist. LEXIS 76012, at *10, 2017 WL 2219040 (E.D. Cal. May 18, 2017) (“a stay would
                                       20   reduce the burden of litigation on the parties,” and, “absent a stay, Defendant would suffer hardship
                                            in conducting discovery and preparing for trial”).
                                       21   74
                                               28 U.S.C. § 2342.
                                            75
                                               See, e.g., Pacific Bell Telephone Co. v. California Public Utilities Com’n, 621 F.3d 836, 843
                                       22   n.10 (9th Cir. 2010) (finding that under Hobbs Act, Ninth Circuit cannot consider validity of FCC
                                       23   order, reasoning: “[t]he Hobbs Act requires that all challenges to the validity of final orders of the
                                            FCC be brought by original petition in a court of appeals . . . [t]he district court thus lacked
                                       24   jurisdiction to pass on the validity of the FCC regulations” (emphasis added), citing U.S. West
                                            Communications, Inc. v. Jennings, 304 F.3d 950, 958 n.2 (9th Cir. 2002)); Baird v. Sabre Inc., 995
                                       25   F. Supp. 2d 1100, 1104 (C.D. Cal. 2014) (rejecting argument that Ninth Circuit decision on
                                            interpretation of TCPA should be followed over FCC interpretation, reasoning: “even if the Ninth
                                       26   Circuit’s reference in Satterfield to the dictionary definition of “express consent” was intended to
                                       27   express disagreement with the FCC’s interpretation, the Ninth Circuit had no power to reject the
                                            FCC rule in the course of an appeal from a judgment denying a TCPA claim” (emphasis added),
                                       28   citing U.S. West Communications, Inc. v. Hamilton, 224 F.3d 1049, 1054 (9th Cir. 2000)); Booth
                                            v. Appstack, Inc., Case No. C13-1533JLR, 2016 U.S. Dist. LEXIS 83996, at * 16, 2016 WL
                                                                                               18
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 27 of 31




                                        1          Even if the FCC’s anticipated ruling were entitled only to Chevron deference, the Ninth

                                        2   Circuit in Marks reached its holding only after finding that the relevant language of the TCPA was

                                        3   “ambiguous.”76 The Marks court’s resolution of that alleged ambiguous language would therefore

                                        4   be trumped by a subsequent FCC interpretation of the same language.77 Under this reasoning as

                                        5   well, this Court would be bound to follow the FCC’s ATDS interpretation in the event it conflicts

                                        6   with the Marks court’s interpretation.

                                        7          Notably, when faced with the analogous decision to stay litigation pending ruling on the

                                        8   ATDS issue in ACA International, numerous district courts within this Circuit concluded that a

                                        9   stay was appropriate because “the definition of an ATDS is a threshold issue for liability” and “a

                                       10   stay will conserve judicial resources, clarify the law, and aid the court in making a decision on the

                                            merits.”78   Their rationale applies with equal force in this case, which involves the same
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12   “threshold” ATDS issue.
        Ballard Spahr LLP


          (702) 471-7000




                                       13                  2.      A Stay Is Warranted Under The Primary Jurisdiction Doctrine

                                       14          The “primary jurisdiction” doctrine is a separate and independent basis for a stay premised

                                       15   on the pendency of the FCC ruling. “Primary jurisdiction . . . is a prudential doctrine under which

                                       16   courts may, under appropriate circumstances, determine that the initial decision making

                                       17   responsibility should be performed by the relevant agency rather than the courts.”79 To determine

                                       18   3620798 (W.D. Wa. Jun. 28, 2016) (holding that interlocutory appeal of district court order
                                            interpreting TCPA would not materially advance ultimate termination of litigation, reasoning: “to
                                       19
                                            the extent an FCC ruling controls [the] issue, Defendants have not followed the procedural
                                       20   prerequisites under the Hobbs Act that are required ‘to enjoin, set aside, annul, or suspend’ an FCC
                                            order . . . [t]he Ninth Circuit therefore lacks the authority in this case to overturn the 2008 FCC
                                       21   Declaratory Ruling or the 2015 FCC Declaratory Ruling.”) (emphasis added).
                                            76
                                               Marks, 904 F.3d at 1051.
                                       22   77
                                               See National Cable & Telecomms Ass’n v. Brand X Internet Servs., 545 U.S. 967, 982 (2005)
                                            (holding that Ninth Circuit erred by following its own prior precedent interpreting statute over
                                       23   subsequent FCC interpretation of same statute, explaining: “A court’s prior judicial construction
                                            of a statute trumps an agency construction otherwise entitled to Chevron deference only if the prior
                                       24   court decision holds that its construction follows from the unambiguous terms of the statute. . . .”).
                                            78
                                               Coulter, 2017 U.S. Dist. LEXIS 76012, at *10; see also Gage, 2017 U.S. Dist. LEXIS 63816,
                                       25   at * 4 (finding that a stay “will permit the parties to evaluate, and the Court to consider, viability
                                            of the claims under the most complete precedent. This will simplify and streamline proceedings
                                       26   and promote the efficient use of the parties’ and the Court's resources.”); Doerken, 2017 U.S. Dist.
                                            LEXIS 63474, at *8 (“In ACA, the D.C. Circuit will address, among other things, what type of
                                       27   equipment constitutes an ATDS. Because Plaintiff must prove that Defendant called him using an
                                            ATDS to establish a TCPA claim, the definition of an ATDS is indispensable in this litigation.”).
                                       28   79
                                               Syntek Semiconductor Co. v. Microchip Tech. Inc., 307 F.3d 775, 780 (9th Cir. 2002); accord
                                            Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008) (“[T]he doctrine is a ‘prudential’
                                                                                              19
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 28 of 31




                                        1   whether to apply the primary jurisdiction doctrine to stay a case, the court should consider four

                                        2   factors: “‘(1) the need to resolve an issue that (2) has been placed by Congress within the

                                        3   jurisdiction of an administrative body having regulatory authority (3) pursuant to a statute that

                                        4   subjects an industry or activity to a comprehensive regulatory authority that (4) requires expertise

                                        5   or uniformity in administration.’”80

                                        6          Federal courts across the country have applied the primary jurisdiction doctrine to stay

                                        7   cases pending the FCC’s rulings on TCPA issues.81 Here, too, the primary jurisdiction factors

                                        8   demonstrate that the FCC – the agency that Congress specifically authorized to construe the TCPA

                                        9   – should determine what type of telephone equipment qualifies as an ATDS before this Court

                                       10   proceeds further in this case.
1980 Festival Plaza Drive, Suite 900




                                       11                          a.        This Case Requires The Court To Decide What Constitutes An
  Las Vegas, Nevada 89135-2958




                                                                             ATDS
                                       12
        Ballard Spahr LLP




                                                   This case satisfies the first primary jurisdiction factor because, as discussed above, Plaintiff
          (702) 471-7000




                                       13
                                            seeks to hold Treasure Island liable for alleged TCPA violations based on Treasure Island’s
                                       14
                                            purported use of an ATDS. As such, this lawsuit requires the Court to rule on the precise issue
                                       15
                                            that is pending before the FCC.
                                       16

                                       17

                                       18
                                            one, under which a court determines that an otherwise cognizable claim implicates technical and
                                       19   policy questions that should be addressed in the first instance by the agency with regulatory
                                            authority over the relevant industry rather than by the judicial branch.”).
                                       20   80
                                               Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 760 (9th Cir. 2015) (quoting Syntek, 307 F.3d
                                            at 781).
                                       21   81
                                               See, e.g., Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 468 (6th Cir. 2010) (applying
                                            primary jurisdiction doctrine to allow FCC to interpret several terms used in TCPA and
                                       22   corresponding regulations that were implicated in pending appeal); Gensel v. Performant Techs.,
                                            Inc., No. 13-C-1196, 2015 U.S. Dist. LEXIS 9736, at * 6, 2015 WL 402840 (E.D. Wis. Jan. 28,
                                       23   2015) (“In sum, a stay of these proceedings under the primary jurisdiction doctrine will promote
                                            uniformity in the administration of the TCPA. Instead of furthering a split of authority regarding
                                       24   the issues presented by Gensel’s complaint, it is more efficient to simply wait for the FCC to do
                                            what it has already been asked to do.”); Passero v. Diversified Consultants, Inc., 13-CV-338C,
                                       25   2014 U.S. Dist. LEXIS 72748, at * 8, 2014 WL 2257185 (W.D.N.Y. May 28, 2014) (granting
                                            motion to stay pending FCC ruling addressing TCPA’s scope and definition of ATDS);
                                       26   Higgenbotham v. Diversified Consultants, Inc., 13-2624-JTM, 2014 U.S. Dist. LEXIS 65915, at
                                            *12, 2014 WL 1930885 (D. Kan. May 14, 2014) (same); Hurrle v. Real Time Resolutions, Inc.,
                                       27   C13-5765 BHS, 2014 U.S. Dist. LEXIS 22204, at *4, 2014 WL 670639 (W.D. Wash. Feb. 20,
                                            2014) (granting motion to stay pending FCC’s consideration of TCPA’s scope and ATDS
                                       28   definition); Mendoza v. UnitedHealth Group Inc., 13-1553 PJH, 2014 U.S. Dist. LEXIS 1616, at
                                            *7, 2014 WL 722031 (N.D. Cal. Jan. 6, 2014) (same).
                                                                                              20
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 29 of 31




                                        1                          b.      The ATDS Issue Falls Squarely Within The FCC’s Regulatory
                                                                           Powers
                                        2
                                                   This case satisfies the second primary jurisdiction factor because the ATDS issue “fits
                                        3
                                            squarely within” Congress’s delegation of TCPA rulemaking authority to the FCC.82
                                        4
                                                                   c.      The ATDS Issue Is Part Of A Comprehensive Regulatory
                                        5                                  Scheme

                                        6          This case satisfies the third primary jurisdiction factor because the TCPA subjects phone

                                        7   call activity to comprehensive FCC regulation. By its plain terms, the TCPA subjects “any person”

                                        8   that makes “any call” to various prohibitions.83 And, as discussed in the preceding section,

                                        9   Congress delegated authority to implement this all-encompassing statute to the FCC.

                                       10                          d.      The TCPA Requires              Expertise    And     Uniformity      In
                                                                           Administration
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                                   The fourth primary jurisdiction factor is satisfied because the TCPA requires the FCC’s
                                       12
                                            expertise and uniformity in administration.84
        Ballard Spahr LLP




                                                                                                The FCC, “no surprise, is familiar with the
          (702) 471-7000




                                       13
                                            regulations it prescribed and possesses expertise over the statute it implements, whether that
                                       14
                                            expertise comes in the form of technical experts, agency lawyers or agency staff in a position to
                                       15
                                            obtain input from the relevant stakeholders.” Charvat, 630 F.3d at 467 (internal citations omitted;
                                       16
                                            emphasis in original).85
                                       17

                                       18
                                       19

                                       20

                                       21

                                       22   82
                                               See Time Warner Cable, 523 F.3d at 1115.
                                            83
                                               47 U.S.C. § 227(b)(1).
                                       23   84
                                               See Davel Communs., Inc. v. Qwest Corp., 460 F.3d 1075, 1090 (9th Cir. 2006) (“It is precisely
                                            the purpose of the primary jurisdiction doctrine to avoid the possibility of conflicting rulings by
                                       24   courts and agencies concerning issues within the agency’s special competence.”); Gusman v.
                                            Comcast Corp., Case No. 13-cv-1049-GPC(DHB), 2014 U.S. Dist. LEXIS 69918, at *7, 2014 WL
                                       25   2115472 (S.D. Cal. May 21, 2014) (“The FCC has regulatory authority that subjects the industry
                                            to a comprehensive regulatory scheme that requires expertise or uniformity in administration.”
                                       26   (emphasis added) (internal quotations omitted).
                                            85
                                               “The court agrees with defendant that the statutory reference to ‘capacity’ is unclear. The
                                       27   seminal question of its reach is a technical one, which falls in the ambit of the FCC’s administrative
                                            expertise. . . . It is proper for the FCC to make this determination in the first instance, such that
                                       28   uniformity and consistency in the application of the TCPA can be accomplished.” Higgenbotham,
                                            2014 WL 1930885, at *3.
                                                                                               21
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 30 of 31




                                        1   V.      CONCLUSION

                                        2           For the reasons stated herein, the Court should dismiss the FAC in its entirety.

                                        3   Alternatively, the Court should stay the case until the FCC issues its anticipated ruling interpreting

                                        4   ATDS.

                                        5           Dated: July 26, 2019.                  BALLARD SPAHR LLP

                                        6                                                  By: /s/ Joel E. Tasca
                                                                                               Joel E. Tasca
                                        7                                                      Nevada Bar No. 14124
                                                                                               Stacy H. Rubin
                                        8                                                      Nevada Bar No. 9298
                                                                                               1980 Festival Plaza Drive, Suite 900
                                        9                                                      Las Vegas, NV 89135
                                                                                            Attorneys for Defendant
                                       10
1980 Festival Plaza Drive, Suite 900




                                       11
  Las Vegas, Nevada 89135-2958




                                       12
        Ballard Spahr LLP


          (702) 471-7000




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                             22
                                            Case 2:18-cv-02007-JAD-NJK Document 54 Filed 07/26/19 Page 31 of 31




                                        1                                  CERTIFICATE OF SERVICE

                                        2          Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that on July 26, 2019, a

                                        3   true and correct copy of the foregoing DEFENDANT’S AMENDED MOTION TO DISMISS

                                        4   FIRST AMENDED COMPLAINT, OR IN THE ALTERNATIVE, FOR A STAY was served

                                        5   electronically and by the Court’s CM/ECF system on all parties who have appeared in this action:

                                        6   David C. O’Mara
                                            The O’Mara Law Firm, P.C.
                                        7   311 East Liberty Street
                                            Reno, NV 89501
                                        8
                                            Lionel Z. Glancy
                                        9   Marc L. Godino
                                            Danielle L. Manning
                                       10   Glancy Prongay & Murray LLP
                                            1925 Century Park East, Suite 2100
1980 Festival Plaza Drive, Suite 900




                                       11   Los Angeles, CA 90067
  Las Vegas, Nevada 89135-2958




                                       12   Mark S. Greenstone
        Ballard Spahr LLP




                                            Greenstone Law APC
          (702) 471-7000




                                       13   1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                       14

                                       15   Attorneys for Plaintiff Jessica DeMesa
                                       16

                                       17                                               /s/ Mary Kay Carlton
                                                                                        An Employee of Ballard Spahr LLP
                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                           23
